Citation Nr: 0708780	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for adding 
additional benefits for the veteran's dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The appellant is a veteran who had active naval service from 
March 1986 to October 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from actions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an earlier effective date for the award of 
additional benefits for his dependent son, B.D.T.  It appears 
this son is at times referred to by his middle name, and this 
has created some confusion in this appeal as to his identity.  
The veteran urges that the effective date of the award of 
additional benefits for this child should be in May 2000.  A 
review of the claims file reflects that B.D.T. was added to 
the veteran's award in 2002.  

The Board finds is no birth certificate for this child in the 
claims folder.  A birth certificate should be associated with 
the claims folder.  

In January 2003, the RO issued a statement of the case 
addressing the effective date of the award of additional 
benefits for the veteran's other children, but has not 
addressed the issue of an earlier effective date for the 
award of additional benefits for his dependent son, B.D.T.  
The veteran explained in his notice of disagreement and 
substantive appeal that he was not challenging the effective 
date of the awards for his other dependents, only the award 
for B.D.T.  However, this was somewhat confusing as he 
referred to B.D.T. by his first and then his middle name 
interchangeably.

Although, the veteran has submitted a notice of disagreement, 
there is no record that a statement of the case was issued to 
the veteran concerning an earlier effective date as it 
relates to the award for B.D.T.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should submit a birth 
certificate for B.D.T.

2.  The RO should provide the veteran 
with a Statement of the Case (SOC) as to 
the issue of an earlier effective date 
for the award of additional benefits for 
dependent child B.D.T.  The RO should 
consider all relevant law and 
regulations, including Rudd v. Nicholson, 
20 Vet. App. 296 (2006), as appropriate.  
The Board notes that in order for the 
veteran to obtain appellate review of 
this issue, he must follow the regulatory 
provisions governing the submission of a 
substantive appeal in order to perfect 
his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 
20.302(b) (2006).  The case should only 
be returned to the Board following the 
issuance of the SOC if this issue is 
perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




